

115 HR 6123 IH: Physician Visa Reform Act of 2018
U.S. House of Representatives
2018-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6123IN THE HOUSE OF REPRESENTATIVESJune 15, 2018Mr. Sensenbrenner (for himself and Mr. Grothman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that an alien physician who is coming to
			 the United States to practice medicine in an area designated by the
			 Secretary of Health and Human Services as having a shortage of health care
			 professionals is not required to pass the National Board of Medical
			 Examiners Examination, and for other purposes.
	
 1.Short titleThis Act may be cited as the Physician Visa Reform Act of 2018. 2.Alien physicians serving in areas that have a shortage of health care professionals (a)Waiver of requirement that alien physicians pass board examinationSection 212(a)(5)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(B)) is amended by inserting after has passed parts I and II of the National Board of Medical Examiners Examination (or an equivalent examination as determined by the Secretary of Health and Human Services) the following: or has been approved by a State physician licensing authority to practice medicine in an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals.
 (b)Adjustment of statusThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 216A the following:
				
					216B.Conditional permanent resident status for alien physicians serving in areas that have a shortage of
			 health care professionals
						(a)In general
 (1)Conditional basis for statusNotwithstanding any other provision of this Act, a covered alien physician, an alien spouse, and alien child, shall be considered, at the time of obtaining the status of an alien lawfully admitted for permanent residence, to have obtained such status on a conditional basis subject to the provisions of this section.
							(2)Notice of requirements
 (A)At time of obtaining permanent residenceAt the time an alien described in paragraph (1) obtains permanent resident status on a conditional basis under paragraph (1), the Secretary of Homeland Security shall provide for notice to such alien respecting the provisions of this section and the requirements of subsection (c)(1) to have the conditional basis of such status removed.
 (B)At time of required petitionIn addition, the Secretary of Homeland Security shall attempt to provide notice to such an alien at or about the beginning of the 90-day period described in subsection (d)(2)(A), of the requirements of subsection (c)(1).
 (C)Effect of failure to provide noticeThe failure of the Secretary of Homeland Security to provide a notice under this paragraph shall not affect the enforcement of the provisions of this section with respect to such an alien.
								(b)Termination of status
 (1)In generalIn the case of a covered alien physician with permanent resident status on a conditional basis under subsection (a), if the Secretary of Homeland Security determines, before the second anniversary of the alien's obtaining the status of lawful admission for permanent residence, that the alien was not practicing medicine in an area described in subsection (a)(1), then the Secretary of Homeland Security shall so notify the alien involved and, subject to paragraph (2), shall terminate the permanent resident status of the alien (and the alien spouse and alien child) involved as of the date of the determination.
 (2)Hearing in removal proceedingAny alien whose permanent resident status is terminated under paragraph (1) may request a review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that a condition described in paragraph (1) is met.
							(c)Requirements of timely petition and interview for removal of condition
 (1)In generalIn order for the conditional basis established under subsection (a) for an alien described in paragraph (1) of that subsection to be removed—
 (A)the alien must submit to the Secretary of Homeland Security, during the period described in subsection (d)(2), a petition which requests the removal of such conditional basis and which states, under penalty of perjury, the facts and information described in subsection (d)(1); and
 (B)in accordance with subsection (d)(3), the alien must appear for a personal interview before an officer or employee of the Department of Homeland Security respecting the facts and information described in subsection (d)(1).
								(2)Termination of permanent resident status for failure to file petition or have personal interview
 (A)In generalIn the case of an alien with permanent resident status on a conditional basis under subsection (a), if—
 (i)no petition is filed with respect to the alien in accordance with the provisions of paragraph (1)(A); or
 (ii)unless there is good cause shown, the alien fails to appear at the interview described in paragraph (1)(B) (if required under subsection (d)(3)),
									the Secretary of Homeland Security shall terminate the permanent resident status of the alien (and
			 the alien's spouse and children if it was obtained on a conditional basis
			 under this section or section 216) as of the second anniversary of the
 alien's lawful admission for permanent residence.(B)Hearing in removal proceedingIn any removal proceeding with respect to an alien whose permanent resident status is terminated under subparagraph (A), the burden of proof shall be on the alien to establish compliance with the conditions of paragraphs (1)(A) and (1)(B).
								(3)Determination after petition and interview
 (A)In generalIf— (i)a petition is filed in accordance with the provisions of paragraph (1)(A); and
 (ii)the alien appears at any interview described in paragraph (1)(B), the Secretary of Homeland Security shall make a determination, within 90 days of the date of such filing or interview (whichever is later), as to whether the facts and information described in subsection (d)(1) and alleged in the petition are true.
 (B)Removal of conditional basis if favorable determinationIf the Secretary of Homeland Security determines that such facts and information are true, the Secretary of Homeland Security shall so notify the alien involved and shall remove the conditional basis of the alien's status effective as of the second anniversary of the alien's lawful admission for permanent residence.
 (C)Termination if adverse determinationIf the Secretary of Homeland Security determines that such facts and information are not true, the Secretary of Homeland Security shall so notify the alien involved and, subject to subparagraph (D), shall terminate the permanent resident status of the covered alien physician, alien spouse, or alien child as of the date of the determination.
 (D)Hearing in removal proceedingAny alien whose permanent resident status is terminated under subparagraph (C) may request a review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that the facts and information described in subsection (d)(1) and alleged in the petition are not true.
								(d)Details of petition and interview
 (1)Contents of petitionEach petition under subsection (c)(1)(A) shall contain facts and information demonstrating that the alien—
 (A)is practicing medicine in an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals; and
 (B)has passed parts I and II of the National Board of Medical Examiners Examination (or an equivalent examination as determined by the Secretary of Health and Human Services).
								(2)Period for filing petition
 (A)In generalExcept as provided in subparagraph (B), the petition under subsection (c)(1)(A) may be filed— (i)during the 90-day period before the second anniversary of the alien's lawful admission for permanent residence; or
 (ii)if earlier than the beginning of the time period described in clause (i), after the date on which the alien passes parts I and II of the National Board of Medical Examination (or an equivalent examination as determined by the Secretary of Health and Human Services).
 (B)Date petitions for good causeSuch a petition may be considered if filed after such date, but only if the alien establishes to the satisfaction of the Secretary of Homeland Security good cause and extenuating circumstances for failure to file the petition during the period described in subparagraph (A).
 (C)Filing of petitions during removalIn the case of an alien who is the subject of removal hearings as a result of failure to file a petition on a timely basis in accordance with subparagraph (A), the Secretary of Homeland Security may stay such removal proceedings against an alien pending the filing of the petition under subparagraph (B).
 (3)Personal interviewThe interview under subsection (c)(1)(B) shall be conducted within 90 days after the date of submitting a petition under subsection (c)(1)(A) and at a local office of the Department of Homeland Security, designated by the Secretary, which is convenient to the parties involved. The Secretary, in the Secretary's discretion, may waive the deadline for such an interview or the requirement for such an interview in such cases as may be appropriate.
 (e)Treatment of period for purposes of naturalization.For purposes of title III, in the case of an alien who is in the United States as a lawful permanent resident on a conditional basis under this section, the alien shall be considered to have been admitted as an alien lawfully admitted for permanent residence and to be in the United States as an alien lawfully admitted to the United States for permanent residence.
						(f)Removal of requirement To practice medicine in an area that has a shortage of health care
 professionalsThe requirement to practice medicine in an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals shall not apply to an alien after the date on which the conditional basis for permanent resident status is removed pursuant to subsection (c)(1).
 (g)DefinitionsIn this section: (1)The term covered alien physician means an alien admitted to the United States under section 203(b)(2) during the 10-year period beginning on the date of the enactment of this section to practice medicine who has not passed parts I and II of the National Board of Medical Examiners Examination (or an equivalent examination as determined by the Secretary of Health and Human Services) by reason of having been approved by a State physician licencing authority to practice medicine in an area designated by the Secretary of Health and Human Services as having a shortage of health care professionals.
 (2)The term alien spouse and the term alien child mean an alien who obtains the status of an alien lawfully admitted for permanent residence (whether on a conditional basis or otherwise) by virtue of being the spouse or child, respectively, of a covered alien physician..
 (c)Conforming amendmentsThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 203(b)(2)(B)(ii) (8 U.S.C. 1153(b)(2)(B)(ii)), by striking subclauses (II), (III), and (IV); and
 (2)in section 212(e) (8 U.S.C. 1182(e)), by inserting perform services as a member of the medical profession or to before receive graduate medical education or training. 